Citation Nr: 0200987	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  96-40 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis, 
currently evaluated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to May 
1958.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating action 
of the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board remanded the case in March 2000 for further 
development. 


FINDING OF FACT

The veteran's service-connected rheumatoid arthritis is not 
currently active and there are no associated chronic 
residuals found. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.2, 4.7, 4.71a, 
Diagnostic Code 5002 (2001); 66 Fed.Reg. 45,620 (Aug. 29, 
2001) (to be codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

In a July 1967 rating action, the RO granted service 
connection for rheumatoid arthritis and assigned a temporary 
total rating from March 29, 1967, which was reduced to 40 
percent, effective from May 1, 1967. 

By a July 1973 rating action, the evaluation was reduced to 
the current level of 20 percent, effective from October 1, 
1973.  At that time, the RO characterized the veteran's 
disability as "rheumatoid arthritis, probably inactive."

In a statement received at the RO in March 1995, the veteran 
reported that his service-connected disability had increased 
in severity.  In the rating action presently on appeal, the 
RO denied the veteran's claim for increase.  

VA outpatient treatment records include an August 1994 chart 
entry noting the veteran's history of rheumatoid arthritis 
and current complaints of right arm pain, following a fall 
two weeks prior.  Physical examination and x-ray studies 
revealed a comminuted fracture at the base of the right fifth 
metacarpal.  

The report of a November 1995 whole body bone scan included 
findings which were interpreted as compatible with 
degenerative changes in the right clavicle and shoulder, left 
claviculosternal joint, L5-S1, right knee, right wrist, and 
distal interphalangeal joint of the thumb.  

The veteran was afforded a VA examination in December 1996 at 
which time his pertinent history was reviewed and the prior 
diagnosis of rheumatoid arthritis noted.  Following physical 
examination and diagnostic testing, the diagnosis was mild 
seronegative rheumatoid arthritis.  The examiner also offered 
diagnoses of degenerative joint disease and degenerative disc 
disease of the lumbosacral spine and opined that rheumatoid 
arthritis typically does not involve the lumbosacral spine.  
As such, the examiner could not stipulate that the veteran's 
current low back pain was a component of the diagnosis of 
rheumatoid arthritis.  X-rays taken in December 1996 were 
negative for evidence of rheumatoid arthritis or residuals 
thereof.

The veteran presented for an October 1997 VA examination.  At 
that time the examiner noted the history and prior diagnosis 
of rheumatoid arthritis.  Following physical examination and 
diagnostic testing, the examiner noted that "[i]t appears by 
history that [the veteran] had a severe polyarthritis in the 
mid 1960's that was diagnosed at the time as rheumatoid 
arthritis; however, at the present time there is insufficient 
evidence to make that diagnosis."  The examiner noted that 
the veteran may have had that disease, but most of the joint 
abnormalities had subsequently resolved and he appeared to 
have relatively little residual disability.  The examiner 
further noted that the disability the veteran currently 
demonstrated was primarily due to pain and there were a few 
objective findings of swelling or increased warmth in those 
joints.  There was no evidence of a systemic arthritic 
condition.  Finally, the examiner observed that the veteran 
was able to obtain an essentially normal range of motion in 
all joints, including the shoulders, although it was likely 
that he had degenerative changes.  The examiner observed that 
as the veteran had been diagnosed as having rheumatoid 
arthritis in the past, it "seems likely" that his present 
symptoms may in part be caused by rheumatoid arthritis and 
may be aggravated by his previous rheumatoid condition.  
Abnormalities of the lumbar and cervical spine were not 
caused by rheumatoid arthritis, and were "probably" 
unrelated to rheumatoid disease. 

The report of a November 1998 bone scan included the clinical 
history that the veteran was service-connected for rheumatoid 
arthritis, "although he has always been seronegative and 
probably has some other type of arthritis."  It was further 
noted that the veteran had previously undergone a bone scan 
in 1995 which he claimed showed arthritis in numerous 
locations.  The results of the current bone scan were 
compared with the 1995 test and interpreted as showing 
findings compatible with mild degenerative changes.  

In a September 1999 rating action, the RO denied the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  The veteran did not appeal that determination 
and that issue is not before the Board at this time.  

In January 2000, the veteran appeared before the undersigned 
Member of the Board at a personal hearing at the RO and 
offered testimony in support of his claim.  The veteran 
testified that his arthritis was first manifest in his feet 
and legs, but had gradually moved to his hands, back and 
neck.  The veteran further testified that he had not worked 
since 1995.  

When the Board initially reviewed the veteran's appeal in 
March 2000, it was noted that additional development, to 
include obtaining all pertinent treatment records, records 
considered by the Social Security Administration (SSA), and a 
comprehensive VA examination, was required prior to appellate 
disposition.  

Pursuant to the Board's instructions, the RO contacted the 
veteran in March 2000 and requested that he provide 
information necessary to obtain medical records from 
treatment providers identified by him.  

The RO obtained VA treatment records and copies of records 
considered by the SSA in a determination that the veteran was 
considered disabled for the purposes of receiving benefits 
from that agency.  

VA treatment records include numerous entries referable to 
degenerative joint changes.  

Records received from SSA include the report of a May 1998 
Physical Residual Functional Capacity Assessment in which the 
primary diagnosis was back disorder.  The examiner noted that 
the veteran "alleges" arthritis.  There was radiologic 
evidence of degenerative changes in the lumbar spine which 
was considered consistent with the veteran's age.  X-ray 
studies of the hands were considered inconsistent with 
alleged rheumatoid arthritis.  The examiner noted that there 
was no evidence of inflamed joints.  

The March 1999 SSA determination found that the veteran's 
impairments were: status post distal right clavicle fracture; 
degenerative changes to the right acromioclavicular joint; 
degenerative changes in the cervical spine at multiple 
levels; degenerative changes to the lumbar spine at L5-S1,and 
right carotid artery stenosis.  Rheumatoid arthritis was not 
a listed impairment.

In April 2000, the veteran returned the consent forms 
provided by the RO in the March 2000 letter and indicated 
that he wanted the appeal to go forward with the evidence of 
record.  The veteran did not respond to the RO's request for 
information necessary to obtain records from a physician 
identified by him at an earlier RO hearing.  

Pursuant to the Board remand, the veteran was afforded a VA 
examination in May 2001 for the purse of determining the 
extent of his rheumatoid arthritis.  The examiner reviewed 
the claims folder and the history of the veteran's joint 
symptomatology.  Following physical examination and a review 
of x-ray studies and laboratory tests, the examiner noted 
that the veteran "clearly had an inflammatory arthritis, 
which was active during the mid 1960s."  It was called 
rheumatoid arthritis by the examining physicians at that 
time; however, the veteran had no detectable residual joint 
deformity at the May 2001 examination.  He no longer had 
inflammation in any of the joints usually associated with 
rheumatoid arthritis, and he was not taking anti-inflammatory 
or disease-modifying drugs.  The examiner further noted that 
during the prior five to six years, the veteran had been 
treated only for degenerative disease in the shoulders, 
cervical spine, and lumbar spine and primarily with pain 
relievers  Although the veteran had focused on the findings 
of a 1995 bone scan, there appeared very little objective 
findings from either that scan or a 1998 bone scan to justify 
the diagnosis of rheumatoid arthritis or of active 
inflammatory arthritis.  The changes noted were "not really 
substantial and [we]re more consistent with mild to moderate 
degenerative joint disease." 

II.  Analysis

The veteran contends that his service-connected rheumatoid 
arthritis is more severe than the current rating indicates.  
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's condition is presently rated as 20 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  Under Diagnostic Code 5002, rheumatoid 
arthritis as an active process with constitutional 
manifestations associated with active joint involvement which 
are totally incapacitating warrants a 100 percent disability 
evaluation.  Rheumatoid arthritis (atrophic) as an active 
process with less than the criteria for a 100 percent, but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods, warrants a 60 percent evaluation.  Symptom 
combinations productive of a definite impairment of health 
and objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year warrants a 40 percent evaluation.

Regarding the chronic residuals of rheumatoid arthritis, the 
residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, are to be rated under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of the motion of a 
specific joint or joints involved is noncompensable under the 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  The 
rating code specifically notes that the ratings for the 
active process will not be combined with the residual ratings 
for limitation of motion or ankylosis.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5002, the rating provider is to assign 
the higher possible evaluation.

Based on a review of the record, the Board finds that the 
competent evidence does not show that the veteran has active 
rheumatoid arthritis or any residuals associated with 
rheumatoid arthritis.  The Board has noted the veteran's 
complaints of pain in multiple joints; however, the VA 
examinations and outpatient treatment records include 
findings of degenerative arthritis (a condition for which 
service connection is not in effect) rather than rheumatoid 
arthritis.  There is no finding of active rheumatic 
arthritis, or residuals of rheumatoid arthritis.

The December 1996 VA examination included the diagnosis of 
seronegative rheumatoid arthritis, mild.  The report of the 
October 1997 VA examination included that examiner's 
observation that although the veteran had been diagnosed as 
having rheumatoid arthritis in the mid-1960's, at present 
time, there was insufficient evidence to make a diagnosis of 
rheumatoid arthritis.  There was no evidence at that time of 
a systemic arthritic condition.  The May 2001 VA examination, 
conducted at the specific request of the Board, included the 
examiner's reference to the earlier diagnosis of rheumatoid 
arthritis; however, at the time of the examination, the 
veteran had no detectable residual joint deformity.  There 
was no inflammation in any of the joints associated with 
rheumatoid arthritis and the veteran was not taking anti-
inflammatory or disease-modifying drugs.  That examiner also 
noted the veteran's repeated references to earlier bone 
scans; however, those tests were interpreted as showing 
findings consistent with degenerative joint disease.  Again, 
degenerative joint disease is not service connected.

There is no medical evidence of record to support the 
conclusion that the veteran's current complaints of joint 
pain are associated with the service connected rheumatoid 
arthritis.  

With regard to evaluating any chronic residuals of rheumatoid 
arthritis, the Board notes that veteran's statement regarding 
various joint pains.  The appellant, however, is not 
competent, due to his lack of medical training, to offer a 
medical opinion that his current joint pain is related to the 
service-connected rheumatoid arthritis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The competent medical 
evidence, especially the VA examinations, does not support an 
increased evaluation for the service-connected rheumatoid 
arthritis.  The medical evidence of record does not show that 
any of his joints are disabled by his service-connected 
rheumatoid arthritis.  Indeed, the most recent VA examination 
included the examiner's specific comment that there was no 
detectable joint deformity and the veteran had no 
inflammation in any of the joints usually associated with 
rheumatoid arthritis.  

As noted above, when limitation of motion of a specific joint 
or joints is noncompensable under the diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion (to 
be combined, not added, under Diagnostic Code 5002).  
However, the regulation also specifically states that the 
limitation of motion must be objectively confirmed by such 
findings as swelling, muscle spasms, or satisfactory evidence 
of painful motion.  In this case, the Board finds no 
objective evidence to indicate swelling, muscle spasm, or 
satisfactory evidence of painful motion that is now 
associated with the veteran's service-connected condition (as 
opposed to his nonservice connected degenerative arthritis).  
Rather, the evidence of record supports the conclusion that 
the veteran's current complaints are associated with his 
nonservice-connected degenerative changes.  Accordingly, 
separate ratings for residuals of rheumatoid arthritis are 
not appropriate.

Hence, the benefit sought on appeal is denied.

In deciding the veteran's claim, the Board is aware that 
during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2001).  This liberalizing law is applicable to 
the present appeal.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement this law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  In the present case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
and provided an opportunity to submit such evidence.  The RO 
contacted the veteran in March 2000 and requested that he 
submit information necessary in the development of his claim.  
In an April 2000 response, the veteran indicated his desire 
to proceed with the appeal based on the evidence then of 
record.  He did not provide all of the information requested 
by the RO.  The RO obtained treatment records and the veteran 
was afforded several VA examinations in connection with his 
claim; most recently at the request of the Board.  In 
addition, the RO obtained records VA treatment records and 
records considered by the SSA.  Thus, the Board finds that 
the RO complied with the remand order.  Stegall v. West, 11 
Vet. App. 268 (1998).  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Accordingly, the Board finds 
that the duty to assist and to notify him has been fulfilled.  

Finally, the Board has considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for rheumatoid arthritis is denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

